 Case 2:19-cv-04495-ES-CLW Document 6 Filed 04/22/19 Page 1 of 1 PageID: 18



                            UNITED STATE DISTRICT COURT
                              DISTRICT OF NEW JERSEY


                                               :
THOMAS WORTLEY, individually and on            :
behalf of those similarly situated,            : Civil Action No. 2:19-cv-04495-ES-CLW
                                               :
               Plaintiff,                      :
                                               :
       v.                                      :   JOINT NOTICE OF SETTLEMENT
                                               :        AND REQUEST TO STAY
UNITED STATES GYPSUM COMPANY,                  :
                                               :
               Defendant.                      :

       The undersigned parties hereby notify the Court the parties have reached an agreement to

settle the above-captioned collective action and hereby request that the Court stay all proceeding

for a period of thirty (30) days to allow the parties to execute a formal written Settlement

Agreement and submit a motion to approve the settlement.

/s/ Graham F. Baird                             /s/ Kathleen McLeod Caminiti
Graham F. Baird, Esq.                           Kathleen McLeod Caminiti, Esq.
Law Office of Eric A. Shore, P.C.               FISHER & PHILLIPS LLP
Two Penn Center, Suite 1240                     430 Mountain Avenue, Suite 303
1500 John F. Kennedy Boulevard                  Murray Hill, NJ 07974
Philadelphia, PA 19110                          Phone: (908) 516-1050
Phone: (267) 546-1031                           Fax: (908) 516-1051
Fax: (215) 944-6124                             E-mail: kcaminiti@fisherphillips.com
E-mail: grahamb@ericshore.com                   Attorneys for Defendant
Attorneys for Plaintiff




FPDOCS
FPDOCS 35298450.1
